Citation Nr: 0606536	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  95-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbosacral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to December 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied a rating in excess of 40 percent 
for a low back disability, and denied service connection for 
impotency, claimed as secondary to the low back disability.  
In a VA Form 9 received in June 1995, the veteran withdrew 
his appeal as to the issue of service connection for 
impotency.  In November 2000 he appeared for a Travel Board 
hearing before the undersigned.  This case was previously 
before the Board in April 2000, February 2001 and October 
2003 when it was remanded for further development.


FINDING OF FACT

The veteran's residuals of a lumbosacral injury are 
manifested by pronounced intervertebral disc syndrome; 
ankylosis of the spine or severe limitation of lumbar spine 
motion and separately compensably ratable neurological 
symptoms are not shown.   

CONCLUSION OF LAW

A 60 percent rating is warranted for residuals of lumbosacral 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5285, 5286, 
5293, (effective prior to September 23, 2002), Code 5293 
(effective from September 23, 2002), Code 5243 (effective 
September 26, 2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by an April 2004 letter 
and by supplemental statements of the case (SSOCs) in June 
2003 and September 2005.  The April 2004 letter specifically 
advised the veteran to submit any evidence in his possession 
pertinent to the claim.  The two SSOCs provided notice of the 
revised criteria for rating lumbar spine disability which 
became effective in September 2002 and September 2003.   The 
veteran was given ample time to respond after complete notice 
was given.    

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
also afforded VA lumbar spine evaluations.  VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim is met.  He is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background

A February 1993 VA orthopedic consultation report noted that 
the veteran was still having left thigh pain and that 
pressure on the thigh made the leg go numb.  

A May 1993 private medical examination revealed neurologic 
findings of plus 2 and equal quadriceps and achilles 
reflexes, intact sensation to sharp touch except for slight 
decrease in sensation in the L4-5 distribution on the left 
and equal muscle strength bilaterally.  

A June 1993 lumbar spine X-ray showed no evidence of fracture 
or bony malalignment and no significant degenerative disc or 
joint disease.

A VA neurological examination in June 1993 produced a 
diagnosis of radiculopathy of L4, L5, S1 on the left.  The 
veteran walked with a slight limp on his left leg, and there 
was definite distal weakness of the left lower extremity.  
Left ankle jerk was depressed, and straight leg raising was 
positive insofar as raising the left leg over 20 degrees hurt 
quite a bit.  Left foot dorsiflexion was poor, but there was 
no footdrop.  Toe wiggling and tapping and pivoting on the 
left were also poor.  Sensory examination revealed impairment 
to pinprick and touch in the dermatomes of L4, L5, S1.  There 
were no ankylosis or vertebral fracture.   The veteran 
complained of back pain that went down the whole left leg and 
numbness of the left leg, and also down the right side to the 
lower end of the buttock.  


A November 1993 private EMG of both lower extremities 
produced a diagnostic impression of findings consistent with 
mild chronic L5, S1 radiculopathy.  

A November 1993 lumbar spine MRI produced diagnostic 
impressions of fibrotic scarring at the L4-5 and L5-S1 
levels, and minimal disc bulge at these levels; central to 
right central small disc protrusion at the L5-S1 level on the 
right, somewhat impressing upon the traversing nerve root, 
minimally, and displacing it; and mild central stenosis at 
the L5-S1 level, perhaps due to postoperative changes.  

VA outpatient records from 1993 to 1995 show that the veteran 
was treated for continued low back pain.  He took muscle 
relaxants and was given physical therapy including 
transcutaneous electronic nerve stimulation and moist heat.  
His treatment plan also included regular physical activity.   

A January 1994 examination produced a diagnosis of 
lumbosacral strain with nerve root irritation of L4, L5, S1 
and limitation of full range of motion of the lumbar spine.  
There was muscle spasm of the lumbar paraspinal muscles.  The 
February 1997 examination produced a diagnosis of L5 lumbar 
radiculopathy, left greater than right, with weakness of the 
left lower extremity.  There was weakness of the left 
tibialis anterior muscle, but deep tendon reflexes were 
preserved and there was no sensory deficit.  Straight leg 
raising was positive at 30 degrees bilaterally.  The examiner 
commented that because of the veteran's radiculopathy and 
lower back pain, he was prone to easy fatigability.  There 
was no evidence of incoordination.  It was expected that 
there would be exacerbations and remissions.  A March 1999 VA 
examination produced a diagnosis of spinal disc condition 
with restricted range of motion.  There were moderate to 
severe spasms of lumbar paraspinal muscles.  The veteran 
demonstrated no evidence of fatigability or incoordination, 
but was deemed to be prone to flare-ups of low back pain.  A 
May 1999 addendum showed a normal sensory examination.  Motor 
testing revealed 5/5 strength in the quadriceps, hamstrings, 
tibialis anterior and gastrocnemius muscles.  Deep tendon 
reflexes including knee jerks and ankle jerks were preserved 
and the toes were ongoing.  The examiner concluded that there 
were no neurological deficits.  

Private medical records from Brandywine Valley Pain Control 
Center from March 1994 to October 1995 show treatment and 
evaluation of lumbar spine disability without any findings of 
ankylosis or vertebral fracture.  On physical examination in 
March 1994, straight leg raising was positive at 45 degrees 
on the right.  Strength was within normal limits bilaterally.  
Sensation to both light touch and pin prick appeared to be 
diminished, right L5, S1 dermatome.  Deep tendon reflexes 
were present at both the patella and ankles with downward 
Babinskis.  On physical examination in July 1995, sensory 
examination was within normal limits and deep tendon reflexes 
of the right lower extremity were diminished.  The motor 
strength of the upper and lower extremities was within normal 
limits.  On physical examination in October 1995, there was 
positive straight leg raising at 65 degrees on the right 
side.  Otherwise the examination was unremarkable, with 
neurological evaluation within normal limits.      

1995-1998 VA physical therapy notes indicated that the 
veteran continued aquatic exercise including stretching, low 
back exercises, lap swimming and aqua relaxation. 

A June 2000 progress note from the veteran's treating private 
physician indicated that the veteran reported pain radiating 
into the calf and foot as well as numbness in the L5 and S1 
distributions.  The doctor noted that the veteran had a 
significant exacerbation of symptoms over the past several 
weeks unrelated to trauma.  

At his November 2000 Board hearing the veteran testified that 
tingling down the back of both of his legs into his toes had 
gotten progressively worse over the years.
He also had frequent spasms that would run down the front and 
back of his legs to his toes, and would make him trip 
frequently when walking.  He was not able to play catch with 
his son due to pain and required sedentary work.  His wife 
testified that he would fall on steps frequently and was 
unable to do any household chores.  He took Vicodin once 
every four hours and Flexeril once every eight hours.  He was 
able to drive 10 to 15 miles without his back starting to 
bother him.       

On VA examination in May 2003 the diagnoses were 
intervertebral disc syndrome with limited active range of 
motion and chronic low back pain.  The veteran complained of 
intermittent back pain, and that the back would get stiff and 
he would have to move around with prolonged sitting.  He also 
had continued intermittent diffuse radiating pan to his legs 
with strain.  Walking more than two blocks gave him 
increasing back pain and he took Flexeril prn.  On physical 
examination there was a mild increase in lumbar lordosis and 
no spine deformity or scoliosis.  There was spasm of the back 
paraspinal muscle with deep palpation.  There was no apparent 
muscle atrophy of the back.  Range of motion of the back was 
30 degrees forward flexion, 10 degrees extension, 20 degrees 
left and right rotation and 20 degrees left and right lateral 
flexion.  Straight leg raising responded with back tightness 
at 50 degrees bilaterally.  There was no weakness of the 
extensor hallucis longus on either side and sensory 
examination of the lower extremities was normal in all 
dermatomes.  In the standing position the pelvis was equal.  
There was no lower leg muscle atrophy.  The veteran walked 
with a normal gait, and there was no incoordination, fatigue 
or further decrease above active range of motion with 
distance ambulation in the hospital.  X-rays showed mild 
degenerative disc disease at L4-L5 and L5-S1. 

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's service connected low back disability has been 
diagnosed as intervertebral disc syndrome.  Notably, the 
criteria for rating disc disease and disabilities of the 
spine were revised, effective September 23, 2002 and 
September 26, 2003, respectively.  From their effective 
dates, the veteran is entitled to a rating under the revised 
criteria.

As the veteran's low back disability is already rated 40 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 40 percent rating was 
assigned under Code 5293 (for severe intervertebral disc 
syndrome) of the criteria in effect prior to the revisions 
noted above.   Under these criteria, higher ratings could be 
assigned if there was vertebral fracture (Code 5285), 
ankylosis (Codes 5286, 5289) or for pronounced disc disease 
(Code 5293).  38 C.F.R. § 4.71a, (prior to September 26, 
2003).   Neither vertebral fracture nor ankylosis has been 
shown so ratings under Code 5285, 5286 and 5289 would be 
inappropriate. 

Under Code 5293 (prior to September 23, 2002), the next 
higher, 60 percent, rating required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
discs) and little intermittent relief.  

While the evidence of record does not show all of the 
criteria reflective of pronounced disc disease, symptoms 
noted present a disability picture that approximates such 
criteria, warranting a 60 percent rating under the pre-
September 23, 2002 Code 5293.  38 C.F.R. § 4.7.  The May 2003 
VA examination showed muscle spasm on deep palpation and 
earlier VA examinations also revealed muscle spasm.  And at 
the November 2000 hearing the veteran testified that he had 
frequent muscle spasms running down the front and back of his 
legs.  Straight leg raising tests have been positive, and it 
is reasonably shown that functions such as prolonged sitting 
are compromised.  Notably, prescribed medications include 
both a pain killer and a muscle relaxant.  Consequently the 
Board finds that the level of impairment shown reasonably 
approximates pronounced disc syndrome, warranting the maximum 
60 percent rating under the pre September 23, 2002 Code 5293.  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 60 percent for lumbar spine disability 
required either ankylosis or fracture (38 C.F.R. § 4.71a, 
Codes 5285, 5285); as neither is shown, a rating in excess of 
60 percent under the pre-September 23, 2002 criteria is not 
warranted.

Criteria in effect from September 23, 2002

As the Board is granting a 60 percent (but no higher) rating 
under the pre-September 23, 2002 criteria, the remaining 
focus is on whether criteria that took effect from/or after 
that date.  The revised Code 5293 provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.

As 60 percent is the highest rating available for 
intervertebral disc syndrome based on incapacitating episodes 
under the revised Code 5293, closing off that avenue of 
analysis.  A higher than 60 percent rating based on a 
combination of ratings for orthopedic and neurological 
impairment is not warranted as none of the more recent 
medical evidence shows neurological symptoms that would be 
separately rated at a compensable level.  The most recent 
(May 2003) VA examination did not show any findings of a 
separately rateable neurological impairment.  Sensory 
examination of the lower extremities was normal in all 
dermatomes, there was no weakness of the extensor hallucis 
longus on either side and no lower leg muscle atrophy.  And 
there is no medical evidence of separately rateable 
neurological impairment since the September 23, 2002 rating 
criteria changes came into effect.  

Criteria in effect from September 2003

The revised criteria for Code 5243 (Intervertebral Disc 
Syndrome) effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Code 5243.  Again, as 
60 percent is the highest rating available for intervertebral 
disc syndrome based on incapacitating episodes under Code 
5243, a higher rating on this basis is not warranted.  Under 
the General Rating Formula a higher than 60 percent rating 
requires unfavorable ankylosis of the entire spine, which is 
not been shown.  .

The Board has also considered whether referral for 
extraschedular consideration of a rating in excess of 60 
percent is indicated.  However, nothing in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the lumbar spine 
disability.  38 C.F.R.  § 3.321.  Consequently, referral for 
extraschedular consideration is not suggested by the record.


ORDER

A 60 percent rating is granted for the veteran's residuals of 
a lumbosacral injury, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


